Case 0:20-cv-62494-RKA Document 1 Entered on FLSD Docket 12/04/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                   CASE NO.:

 VIRGINIA AYALA,

                   Plaintiff,
 v.

 MIDLAND CREDIT MANAGEMENT, LLC,
 and MIDLAND FUNDING, LLC,

             Defendants.
 _____________________________/

          NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT BASED
      ON FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. §§ 1331 AND 1441

        Defendants MIDLAND CREDIT MANAGEMENT, LLC and MIDLAND FUNDING,

 LLC (collectively “Defendants”) hereby file this Notice of Removal, pursuant to 28 U.S.C. §§

 1331 and 1441, and remove to the United States District Court for the Southern District of Florida,

 the cause of action currently pending in the County Court of the Seventeenth Judicial Circuit, in

 and for Broward County, Florida, styled Virginia Ayala v. Midland Credit Management, LLC and

 Midland Funding, LLC, Case No. COCE-20-027968, on the following grounds:

        1.         This Notice of Removal is founded and based upon a federal question pursuant to

 28 U.S.C. §§ 1331 and 1441. Plaintiff, Virginia Ayala (“Plaintiff”), originally filed this civil action

 on or about October 13, 2020, in the County Court in and for Broward County, Florida, and served

 the action on Defendants on November 4, 2020. Plaintiff is seeking monetary damages from the

 Defendants. As required by 28 U.S.C. § 1446(a), a copy of the process, pleadings, orders and

 other documents presently contained in the state court file and available for copying are attached

 to this Notice.
Case 0:20-cv-62494-RKA Document 1 Entered on FLSD Docket 12/04/2020 Page 2 of 4




 A.     CONSENT TO REMOVAL

        2.      Defendants, Midland Credit Management, LLC and Midland Funding, LLC, are

                the only defendants.

 B.     TIMELINESS OF REMOVAL

        3.      Defendants were served on November 4, 2020. Accordingly, this Notice of

 Removal is timely filed within thirty (30) days of the date of service pursuant to 28 U.S.C. §

 1446(b).

 C.     THE VENUE REQUIREMENT IS MET

        4.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

 the United States District Court for the district and division corresponding to the place where the

 state-court action is pending.

 D.     FEDERAL QUESTION AT ISSUE

        5.      Plaintiff alleges purported claims under the Fair Debt Collection Act, 15 U.S.C. §

 1692e. Plaintiff’s Complaint is removable to the United States District Court for the Southern

 District of Florida because the Complaint presents a federal question. Specifically, 28 U.S.C. §

 1331 provides that “district courts shall have original jurisdiction over all civil actions arising

 under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331. Plaintiff’s

 claims provide the basis for this Court’s jurisdiction as she has brought suit under the laws of the

 United States. Accordingly, Defendants are entitled to remove this action in accordance with 28

 U.S.C. § 1441(a).




                                                  2
Case 0:20-cv-62494-RKA Document 1 Entered on FLSD Docket 12/04/2020 Page 3 of 4




 E.     NOTICE TO PARTIES AND TO THE CIRCUIT COURT

        6.      Written notice of the filing of this Notice of Removal is being served on Plaintiff,

 and a copy of this Notice of Removal is being filed with the Clerk of the Circuit Court for the

 Seventeenth Judicial Circuit, in and for Broward County, Florida, in compliance with 28 U.S.C.

 1446(d).

        WHEREFORE, Defendants Midland Credit Management, LLC and Midland Funding,

 LLC request that the above-styled action now pending against them in Broward County Court,

 Florida, be removed to this Court.

 Dated: December 4, 2020
                                              Respectfully Submitted,

                                              HOLLAND & KNIGHT LLP
                                              Attorneys for Defendants Midland Credit
                                              Management, LLC and Midland Funding, LLC

                                              701 Brickell Ave., Suite 3300
                                              Miami, FL 33131
                                              Telephone: (305) 374-8500
                                              Facsimile: (305) 789-7799

                                              By:    s/ Cory Eichhorn
                                                      Cory Eichhorn
                                                      Florida Bar No. 576761
                                                      Cory.Eichhorn@hklaw.com

                                                      Philip E. Rothschild
                                                      Florida Bar No. 88536
                                                      Email: phil.rothschild@hklaw.com
                                                      HOLLAND & KNIGHT LLP
                                                      515 East Las Olas Blvd., Suite 1200
                                                      Fort Lauderdale, FL 33302-4070
                                                      Tel: (954) 525-1000
                                                      Fax: (954) 463-2030




                                                 3
Case 0:20-cv-62494-RKA Document 1 Entered on FLSD Docket 12/04/2020 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of December, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                     s/Cory Eichhorn
                                                Cory Eichhorn
                                                Florida Bar No. 576761
                                                Attorney for Defendants Midland Credit
                                                Management, LLC and Midland Funding, LLC
                                                Holland & Knight LLP
                                                701 Brickell Avenue, Suite 3300
                                                Miami, FL 33131
                                                Telephone: (305) 374-8500
                                                Facsimile: (305) 789-7799
                                                Cory.Eichhorn@hklaw.com


                                          SERVICE LIST

 Jibrael Hindi, Esq.
 E-mail: jibrael@jibraellaw.com
 Thomas J. Patti, Esq.
 E-mail: tom@jibraellaw.com
 THE LAW OFFICES OF JIBRAEL S. HINDI
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, Florida 3330 l
 Phone: 954-907-1136
 Fax: 855-529-9540
 Attorneys for Plaintiff




                                                  4
 #70856763_v1
